Name: 88/540/EEC: Council Decision of 14 October 1988 concerning the conclusion of the Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  information and information processing;  natural environment;  environmental policy;  deterioration of the environment
 Date Published: 1988-10-31

 31.10.1988 EN Official Journal of the European Communities L 297/8 COUNCIL DECISION of 14 October 1988 concerning the conclusion of the Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer (88/540/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Community together with several of its Member States signed, on 22 March 1985, the Vienna Convention for the protection of the ozone layer; Whereas it is established that continued emissions of certain chlorofluorocarbons and halons at current levels are likely to cause significant damage to the ozone layer; whereas there is an international consensus that significant reductions in both production and consumption of such substances are necessary; whereas Decisions 80/372/EEC (3) and 82/795/EEC (4) provide for controls which are of limited effect and which cover only two such substances (CFC 11 and CFC 12); Whereas a Protocol supplementary to the Vienna Convention, the Montreal Protocol on substances that deplete the ozone layer, was negotiated and adopted on 16 September 1987; whereas the Protocol was signed by the Community and by several of its Member States; Whereas it is necessary for the protection, promotion and improvement of the environment to bring into force the Vienna Convention and the Montreal Protocol, which is based on the principle of preventive action to avoid further damage to the ozone layer and on the scientific and technical data which were available at the time of its adoption; Whereas to that end the Community must approve the said Convention and Protocol; Whereas it is, in particular, necessary for the Community to become a Contracting Party to the Protocol because certain of its provisions can only be carried out if the Community and all its Member States become Contracting Parties; Whereas in order for all the obligations under the Convention and the Protocol to be appropriately carried out, it is necessary that all Member States should also become Contracting Parties; Whereas, furthermore, certain provisions of the Protocol, in particular Article 2(8), will apply in the Community only if all Member States become Parties to that Protocol; Whereas all Member States should conclude as rapidly as possible their procedures for accession to and ratification of the Convention and the Protocol respectively, with a view to permit the deposit, as far as possible simultaneously, of the instruments of approval, acceptance, ratification or accession by the Community and the Member States, HAS ADOPTED THIS DECISION: Article 1 The Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer are hereby approved on behalf of the Community. The texts of the Convention and of the Protocol appear in Annex I to this Decision. Article 2 The President of the Council shall deposit the acts of approval of the Vienna Convention and the Montreal Protocol on behalf of the Community with the Secretary General of the United Nations in accordance with Article 13 of the Vienna Convention, as read in conjunction with Articles 14 and 16 of the Montreal Protocol. At the same time, the President shall deposit the statement of competence set out in Annex II to this Decision, in accordance with Article 13 (3) of the Vienna Convention as read in conjunction with Article 14 of the Montreal Protocol. Article 3 1. Member States, which have not already done so, shall take, at the latest by 31 October 1988, the necessary steps to permit the deposit, as far as possible simultaneously, of the instruments of ratification, acceptance, approval or accession to the Vienna Convention by the Community and the Member States. Member States will inform the Commission, as soon as possible, of their decision to accede to or to ratify the Convention, as appropriate, or of the prospective date of finalization of those procedures. The Commission, in cooperation with Member States, shall arrange a date for the simultaneous deposit of the instruments, which shall in any case be before 1 January 1989. 2. Member States shall take the necessary steps to permit the deposit, as far as possible simultaneously, before 1 January 1989, of the instruments of ratification, acceptance or approval of the Montreal Protocol by the Community and the Member States. Member States will inform the Commission, before 1 November 1988, of their decision to ratify or of the prospective date of finalization of their ratification procedures. The Commission, in cooperation with Member States, shall arrange a date for the simultaneous deposit of the instruments which shall in any case be before 1 January 1989. Article 4 This Decision is addressed to the Member States. Done at Luxembourg, 14 October 1988. For the Council The President V. PAPANDREOU (1) OJ No C 187, 18. 7. 1988, p. 46. (2) OJ No C 208, 8. 8. 1988, p. 3. (3) OJ No L 90, 3. 4. 1980, p. 45. (4) OJ No L 329, 25. 11. 1982, p. 29.